Citation Nr: 1539867	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-28 004	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. M.R.


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel







INTRODUCTION

The Veteran had periods of active service from June 1970 to June 1972, and from March 1977 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of this appeal was later transferred to the Phoenix, Arizona RO.

In July 2013, the Veteran and a Ms. M.R. testified before the Board at a hearing held at the RO.  The transcript of the hearing has been made part of the record.  

On several occasions the Veteran has contended that his hearing loss is associated with dizziness or vertigo.  The record shows he has been evaluated for a dysequilibrium disorder considered multifactorial in origin.  The Board accordingly refers to the RO the matter of entitlement to service connection, to include on a secondary basis for a dysequilibrium disorder.
 
In a January 2015 decision, the Board adjudicated several issues, and remanded the remaining issue pertaining to the initial rating assignable for bilateral hearing loss.  At the time of the remand, the record included a paper claims file.  The Veteran's claims file has now been converted completely to electronic records.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no worse than Level II hearing in the right ear, and no worse than Level II hearing in the left ear. 





CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Prior to considering the merits of the claim, the Board notes that VA has certain notice and assistance obligations toward the Veteran.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R § 3.159 (2014).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a claim for increase, VA must issue a generic notice that informs the Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In claims where, as in this case, the appeal originates from disagreement with the initial rating assigned, such notice duties are not applicable.  See Dingess/Hartman, supra.  The Board notes in any event that the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice as to the underlying service connection claim in September 2009, which included notice as to the information and evidence necessary to substantiate the assigned initial rating. 

Relevant to the duty to assist, the Veteran's service records, VA treatment records, and Vocational Rehabilitation records have been associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board remanded the case in January 2015 to obtain additional VA treatment records, and this has been accomplished.  In this regard, the Veteran testified that he recalled undergoing an audiometric evaluation at some point over the prior year.  In response to the Board's January 2015 remand, VA treatment records were obtained which showed he was re-tested for hearing aid purposes in July 2014.  The entry contains a summary of the audiometric results, which unfortunately consisted only of speech discrimination scores, and not the actual audiometric study results.  Given that the request for VA records was not restricted by type of record, the Board finds that the actual audiometric results either were never added to the Veteran's medical records, or no longer exist.  Consequently, the Board finds that VA's duty to assist the Veteran in obtaining VA records has been fulfilled.  In any event, the record contains VA examination reports for September 2009, May 2012 and April 2015 which document relatively consistent audiometric findings.

VA treatment records indicate that the Veteran was encouraged to apply for disability benefits from the Social Security Administration (SSA), and at his Board hearing the Veteran testified that he did apply for such benefits but that his application was denied.  Although in some circumstances SSA records would be relevant and should be obtained, in this case the Board finds that there is no duty to obtain any records from SSA.  In this regard the Veteran testified that his SSA application was denied on the basis that he did not meet the basic eligibility requirements for disability benefits based on his work history.  Inasmuch as there is no indication that the Veteran actually was examined by SSA, the Board finds that there is no indication of outstanding records that would be relevant to the issue remaining on appeal.  See generally Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

The record also shows that the Veteran was afforded VA examinations in connection with his appeal in September 2009, May 2012, and April 2015.  Neither the Veteran nor his representative has alleged that the examination reports are inadequate, and the Board's own review of the examination reports does not demonstrate any relevant inadequacies.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  The examination reports provide sufficient evidence regarding the severity of symptoms.  Moreover, the latter two examination reports address the functional impact of the Veteran's hearing loss.  Consequently, in the Board's judgment, they are adequate to address the rating issue currently before the Board.  See 38 C.F.R. §§ 3.326, 3.327.     

Regarding the July 2013 hearing, the Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing the undersigned identified the issue on appeal, and sought information regarding the increased severity of the disability currently in appellate status.  After consideration of the Veteran's testimony and the undersigned's questions, the Board finds that it met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

In sum, the Board finds that VA's notice and assistance duties have been met.


Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.  Id.  To evaluate the degree of disability from service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349(1992). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

In a claim for an increased initial rating, such as the claim at issue, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).   


Factual Background

Service connection for bilateral hearing loss was granted in November 2009; the disorder was evaluated as noncompensably disabling.  The noncompensable evaluation has remained in effect since that time.  The hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The service treatment records, although documenting threshold shifts in hearing, did not document any audiometric findings showing hearing loss for VA purposes.

VA treatment records for 2008 through 2015 document that the Veteran was fitted for hearing aids.  An October 2011 entry noted that speech discrimination scores were 92 percent for the right ear, and 80 percent for the left ear; the actual audiometric findings are not recorded.  A July 2014 entry indicates that speech discrimination scores were 84 percent in the right ear and 88 percent in the left ear; the entry notes that there had been no change in the hearing thresholds since October 2011.

The Veteran attended a VA examination in September 2009.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
45
60
LEFT
25
20
20
40
60

The average pure tone thresholds in the right ear was 36, and in the left ear was 35.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The Veteran reported that when he is at home, he needs to raise the volume on the stereo and television, and that he finds he has to watch the faces of speakers to hear better.  He indicated that he had been unemployed for two years.  (At a concomitant September 2009 podiatry examination, the Veteran explained that he was unemployed because of orthopedic, respiratory and cardiovascular disorders.)

On file are VA Vocational Rehabilitation records showing that the Veteran underwent an assessment in June 2010 revealing that he was unable to hear on the phone or hear the doorbell without hearing aids.  He nevertheless demonstrated the ability to communicate adequately.  The records show he was referred for adaptive equipment to assist him in hearing better at home.

The Veteran attended a VA examination in May 2012.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
55
75
LEFT
25
20
20
50
70

The average pure tone thresholds in the right ear was 44, and in the left ear was 40.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  The examiner noted that the hearing loss impacted the ordinary conditions of the Veteran's daily life, including the ability to work.  The Veteran's own report of the functional impact of the hearing loss was that he experienced difficulty hearing conversational speech, especially with soft voices or if the speaker was turned away.




The Veteran attended a VA examination in April 2015.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
30
55
65
LEFT
35
30
30
50
70

The average pure tone thresholds in the right ear was 44, and in the left ear was 45.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  The examiner noted that the hearing loss impacted the ordinary conditions of the Veteran's daily life, including the ability to work.  The Veteran's own report of the functional impact of the hearing loss was that he experienced frequent difficulty with understanding speech in daily conversations and on television.


Analysis

Applying the criteria found at 38 C.F.R. § 4.85, Table VI to the results of the May 2009 evaluation yields a numerical category designation of I for both the right and left ears.  Entering the category designations for both ears into 38 C.F.R. § 4.85, Table VII produces a disability percentage evaluation of 0 percent, under Diagnostic Code 6100.

Applying the criteria found at Table VI to the results of the May 2012 evaluation yields a numerical category designation of II for both the right and left ears.  Entering the category designations for both ears into Table VII produces a disability percentage evaluation of 0 percent, under Diagnostic Code 6100.

Applying the criteria found at Table VI to the results of the April 2015 evaluation yields a numerical category designation of II for both the right and left ears.  Entering the category designations for both ears into Table VII produces a disability percentage evaluation of 0 percent, under Diagnostic Code 6100.

The Board notes that the neither the provisions of 38 C.F.R. § 4.86(a) nor the provisions of 38 C.F.R. § 4.86(b) are for application, given the audiometric findings of record.

The Board notes that the audiometric testing reflected in the VA treatment records may not be used in determining the proper rating assigned, as only the speech discrimination scores were reported.  The Board notes, however, that the speech discrimination scores are consistent with those recorded on VA examination.  There is no reason to believe that the audiometric findings taken in connection with the hearing aid adjustments would support a higher rating.

Accordingly, the Board finds that the Veteran is not entitled to assignment of a compensable schedular evaluation for bilateral hearing loss.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted, 

[U]nlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.

Id. 

The May 2012 and April 2015 examiners noted that the Veteran's hearing loss impacted the ordinary conditions of the Veteran's daily life, including the ability to work.  In explanation, the examiners noted that the Veteran experienced difficulty with hearing people, including on television.  The record also reflects that the Veteran was issued, through the VA Vocational Rehabilitation program, certain aids for his hearing impairment, such as a visual notification that the doorbell is being rung, and a modified phone.  The Veteran has not otherwise described any adverse problems caused by his hearing loss.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms and disability level described by the Veteran and examiners are adequately contemplated by the schedular criteria.  The schedular criteria, although defined in terms of a mechanical application of audiometric and speech discrimination test results, clearly are measuring levels of hearing loss.  In other words, the schedular rating criteria compensate a Veteran for the symptoms of decreased auditory acuity, such as trouble hearing voices or sounds such as a doorbell.  The Veteran's claimed symptoms include, predictably enough, trouble hearing people and sounds such as the ringing of the doorbell.  Ultimately, the Veteran does not describe any effects of his hearing loss which take the disability outside of the symptoms contemplated in the rating criteria.  Consequently, referral for extraschedular consideration is not warranted.

The Board lastly notes that the evidence of record does not support a compensable rating for any discrete period of time involved in this appeal.  As noted previously, the audiometric results from the Veteran's periodic hearing aid adjustments are not recorded, but the speech discrimination scores are similar to those demonstrated on VA examination.  The VA examination results through the years consistently show a noncompensable level of hearing loss.

In conclusion, the evidence of record does not support assignment of a compensable evaluation for bilateral hearing loss.  38 C.F.R. § 4.3 (2014).  

Unemployability

The Board has considered whether the Veteran is entitled to a TDIU based on his bilateral hearing loss prior to May 7, 2012; for the period from May 7, 2012, the RO has already assigned a TDIU, although not based on hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The record shows that the Veteran has been unemployed for several years, and that although he includes his hearing loss as a reason for his employment difficulties by general inclusion, he has not at any point actually suggested or explained how his hearing loss affects his employability.  At his hearing, when discussing the factors impacting his employability, the Veteran did not mention hearing loss.  Nor at any point has he suggested he ever missed work or that he could not obtain or maintain work because of his hearing loss.  The Veteran's hearing loss is noncompensable in nature, and the Veteran's own discussion of the impact of the disorder does not reveal any particular impact on employability; his complaints revolve around needing to raise the volume on electronic devices and experiencing difficulty with hearing others, but not the inability to do so.  The evidence simply does not even remotely establish that the Veteran's service-connected bilateral hearing loss rendered him unable to obtain or maintain substantially gainful employment for the period prior to May 7, 2012.  Accordingly, entitlement to a TDIU for that period based on bilateral hearing loss is not established.  See 38 C.F.R. § 4.16.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


